Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Election/Restrictions
After having reviewed the amendments to claims 1, 12, and 14, claims 12-15 have been considered to have unity of invention and therefore rejoined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost (US 440,999).
In regard to claims 1, 6, and 12-13, Frost discloses a clamping apparatus, comprising: 
a first elongate member (Fig. 1, 10) having a first lateral side (Fig. 1, a lateral side defined by the axial side of 10 that has the corrugation) and an opposing second lateral side (Fig. 1, opposing second lateral side defined by the other axial side of 10 that is not corrugated), and a predetermined width extending therebetween (Fig. 1, width of 10), the first elongate member having a predetermined length (Fig. 1), wherein, the first elongated member defines a first end and a second end (Fig. 1, a first end and second end can be defined at 11 at the free ends of 10 which are joined together) and intermediary section (Fig. 1, one of the corrugated sections “b” can be interpreted as an intermediary section and in 1:50-55 discloses the hoop 10 can have one or more corrugated portions) extending between the first end and the second end (Fig. 1, indicated one section of “b” extends between the free ends of 10), wherein the first end and second end are non-corrugated (Fig. 1, ends at 11 are non-corrugated) the first 
a clamping member (Fig. 1, 11), wherein the clamping member is configured to secure the first and second ends relative to one another to form the loop (Fig. 1, 11 secures the first end and second end of 10 to form the loop shown);
securing the clamping member to the elongate member (Fig. 1, 11 is secured to the first end and the second end to form the loop shown).
In regard to claim 3, Frost discloses the clamping apparatus of Claim 1, wherein the intermediary section is corrugated proximate the first lateral side and the second lateral side (Fig. 1, corrugation at “b” can be interpreted as proximate or near the first lateral side and second lateral side).
In regard to claim 4, Frost discloses the clamping apparatus of Claim 1, wherein the corrugation of the intermediary section defines a predetermined constant depth (Fig. 1, the depths of “b” have at least a predetermined constant value on the first lateral side).  
In regard to claim 5, Frost discloses the clamping apparatus of Claim 1, wherein the corrugation of the intermediary section defines a variable depth (Fig. 1, depth of “b” decreases towards the second lateral side without corrugations).   

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (GB 1138064A) in view of Frost (US 440,999).
In regard to claims 1, 6, and 12-14, Nicholson discloses a clamping apparatus, comprising: 
a first elongate member (Figs. 2 and 5, the band with corrugations can be interpreted as a first elongate member) having a first lateral side (Figs. 2 and 5, one of the axial sides of the band) and an opposing second lateral side (Figs. 2 and 5, the other axial side of the band), and a predetermined width extending therebetween (Figs. 2 and 5, axial length of the band defines a width), the first elongate member having a predetermined length (Figs. 2 and 5, the band has a predetermined circumferential 
a clamping member (Figs. 2 and 5, worm drive 1), wherein the clamping member is configured to secure the first and second ends relative to one another to form the loop (Figs. 2 and 5, worm drive 1 connects the ends to form the loop as shown);
securing the clamping member to the elongate member (Figs. 2 and 5, 1 is secured to the indicated first end and second end to form the loop shown);
providing a pipe, the pipe having an outer surface (Figs. 2 and 5, and in 1:9-14 discloses the band clamp is useful for sleeves, hoses, ducts, or couplings, therefore, the band clamp of Nicholson can be interpreted as connected to an outer surface of a pipe);
positioning the clamping apparatus proximate to the outer surface of the pipe (Figs. 2 and 5, and in 1:9-14 discloses the band clamp is useful for sleeves, hoses, ducts, or couplings, therefore, the band clamp of Nicholson can be interpreted as 
positioning the first end and the second end in the clamping member, such that the elongate member forms the loop around the pipe (Figs. 2 and 5, and in 1:9-14 discloses the band clamp is useful for sleeves, hoses, ducts, or couplings, therefore, the band clamp of Nicholson can be interpreted as connected to an outer surface of a pipe and thus forms the loop around the pipe); and 
securing the clamping apparatus at the outer surface of the pipe (Figs. 2 and 5, and in 1:9-14 discloses the band clamp is useful for sleeves, hoses, ducts, or couplings, therefore, the band clamp of Nicholson can be interpreted as connected to an outer surface of a pipe and thus secured to the outer surface of the pipe), wherein securing the clamping apparatus comprises modifying dimensions of the loop (Figs. 2 and 5, and in 1:9-14 discloses the band clamp is useful for sleeves, hoses, ducts, or couplings, therefore, the band clamp of Nicholson can be interpreted as connected to an outer surface of a pipe and includes a worm drive at 1 in order to modify the dimensions of the loop to accommodate for different diameter pipes).
Nicholson does not expressly disclose the second lateral side of the intermediary section is not corrugated. 
In the related field of corrugated band clamps, Frost teaches a band having a first corrugated lateral side and a second non-corrugated lateral side. 
It would have been obvious to one having ordinary skill in the art to have modified the second lateral side of the first elongate member of Nicholson to be non-corrugated in order to have the advantage of ease of driving the non-corrugated side to 
In regard to claim 3, Nicholson and Frost discloses the clamping apparatus of Claim 1, and Nicholson further discloses the intermediary section is corrugated proximate the first lateral side and the second lateral side (Figs. 2 and 5, 6 and 10 are corrugated proximate the first and second lateral sides).  
In regard to claim 4, Nicholson and Frost discloses the clamping apparatus of Claim 1, and Nicholson further discloses the corrugation of the intermediary section defines a predetermined constant depth (Figs. 2 and 5, corrugation at 6 and 10 defines a predetermined constant depth). 
In regard to claim 5, Nicholson and Frost discloses the clamping apparatus of Claim 1, and Frost further teaches the corrugation of the intermediary section defines a variable depth (Fig. 1, depth of “b” decreases towards the second lateral side without corrugations and see the rejection above for claim 1 for the motivation to combine Nicholson and Frost).   
In regard to claim 6, Nicholson and Frost discloses the clamping apparatus of Claim 1, and Nicholson further discloses the clamping apparatus further comprises: 
a clamping member (Figs. 2 and 5, worm drive 1), wherein the clamping member is configured to secure the first and second ends relative to one another to form the loop (Figs. 2 and 5, worm drive 1 connects the ends to form the loop as shown).
In regard to claim 15, Nicholson and Frost discloses the method of Claim 14, and Nicholson further discloses positioning the clamping apparatus proximate the outer surface of the pipe, further comprises: 

positioning the insulating material around at least a portion of the outer surface of the pipe (Figs. 2 and 5, and in 1:45-60 discloses the asbestos material and bedding band is between the corrugated band and the outer surface of the pipe, therefore, the asbestos and bedding band is around a portion of the pipe); and 
positioning the clamping apparatus proximate the insulating material such that the insulating material is secured between the clamping apparatus and the outer surface of the pipe (Figs. 2 and 5, and in 1:45-60 discloses the asbestos material and bedding band is between the corrugated band and the pipe since the corrugated band is attached to the pipe as previously mentioned).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (GB 1138064A) in view of Frost (US 440,999) and further in view of Sulka (US 2015/0292655).
In regard to claims 16 and 17, Nicholson and Frost discloses the clamping apparatus of Claim 1, but does not expressly disclose a second elongate member identical to the first elongate member and a retaining member comprising a first end secured to the first elongate member and a second end secured to the second elongate member.

It would have been obvious to one having ordinary skill in the art to have modified Nicholson in view of Frost to arrange multiple band clamps connected to each other in order to have the advantage of ease of assembly without special tools, flexibility, and aligning two tubular members of different diameters as taught by Sulka in [0003-0005].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 440,999) in view of Sulka (US 2015/0292655).
In regard to claims 16 and 17, Frost discloses the clamping apparatus of Claim 1, but does not expressly disclose a second elongate member identical to the first elongate member and a retaining member comprising a first end secured to the first elongate member and a second end secured to the second elongate member.
In the related field of band clamps, Sulka teaches utilizing identical band clamps secured to each other (Fig. 2, a first clamp at 2, a second clamp at 3, and a third clamp as the retaining member at 4 or 5).
It would have been obvious to one having ordinary skill in the art to have modified Frost to arrange multiple band clamps connected to each other in order to have the advantage of ease of assembly without special tools, flexibility, and aligning two tubular members of different diameters as taught by Sulka in [0003-0005].

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Nicholson fails to teach or suggest “the first lateral side of the intermediary section is corrugated…the second lateral side of the intermediary section not corrugated” as required by claim 1, however, see the updated rejection which no longer relies only on Nicholson for claim 1 and includes the teachings of Frost in combination with Nicholson for a first elongate member having a corrugated first lateral side and a non-corrugated second lateral side.
In response to applicant’s argument that Frost fails to teach or suggest the fluted sections “b” of Frost form an intermediary section that extends between the first end, the second end and extend along an entire length of an intermediary section, and the intermediary section of Frost contains multiple fluted sections “b” and multiple plain flat non-fluted sections, however, claim 1 only requires an intermediary section between the first end and the second end. Under broadest reasonable interpretation in view of the applicant’s drawings and specification, the intermediary section of the applicant’s invention is defined as a corrugated section at 304 between the ends 302e and 302f with a non-corrugated section at 306 and 302 shown in Fig. 3b. Therefore, one of ordinary skill in the art would reasonably interpret one of the corrugated section “b” of Frost to be an intermediary section located between the free ends of 10 at 11. If applicant intends the intermediary section to be a particular length relative to the first and second ends, then it must be claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679